      CASE 0:18-cv-01643-JRT-HB Document 69 Filed 06/06/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



THELMA JONES, PRIYIA LACEY,
FAISA ABDI, ALI ALI, RUKIYA HUSSEIN,                Civil No. 18-cv-1643 (JRT/HB)
LUCIA PORRAS, DAVID TROTTER-FORD,
AND SOMALI COMMUNITY
RESETTLEMENT SERVICES, INC.,
                                                       ORDER ON JOINT
                      Plaintiffs,                  STIPULATION TO EXTEND
                                                    DISCOVERY DEADLINE
v.

CITY OF FARIBAULT,

                      Defendant.



      Pursuant to the Joint Stipulation to Extend Discovery Deadline (ECF No. 67),

entered into by the parties, and finding that good cause has been showen

      IT IS HEREBY ORDERED that the Joint Stipulation (ECF No. 67) is

APPROVED and the Pretrial Scheduling Order (ECF No. 21) is AMENDED as follows:

      Fact discovery procedures must be commenced in time to be completed on
      or before June 28, 2019.



Dated: June 6, 2019                       s/ Hildy Bowbeer
                                         HILDY BOWBEER
                                         United States Magistrate Judge
